Citation Nr: 1638596	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to February 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Chicago, Illinois, RO.  In July 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  


FINDING OF FACT

The competent and probative evidence is in relative equipoise as to whether the Veteran's current left knee disability is related to service.


CONCLUSION OF LAW

Service connection for a left knee disability is warranted.  38 U.S.C.A. 
§§ 1110,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate notice at the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also rendered moot by the grant below.


Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For chronic diseases listed in 38 C.F.R. § 3.309(a) (which includes arthritis), a causal link (nexus) to service may also be established by showing continuity of symptoms since service, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between present disability and postservice symptoms. 38 C.F.R. § 3.303(b) (2016); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet.App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptoms and "may provide sufficient support for a claim of service connection").

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) show he sustained a left knee injury while playing football in August 1972.  He reported that his cleat stuck in the ground and he was struck in the knee by another player.  X-rays were negative, but pain and swelling were noted medially.  The impression was a cartilage strain.  He was ordered to use crutches for one week.  

On follow-up examination, the examiner noted that the Veteran had a "classic clip injury" while playing football.  On examination, flexion was limited to 30 degrees due to pain.  There was no clicking, grinding, or locking, but the medial joint space was tender to palpation and showed some effusion.  The assessment was "traumatic synovitis left knee, rule out meniscus or ligament injury."  He was placed in a cylinder cast for 11 days.  Upon removal of the cast, the Veteran denied pain with walking or weight-bearing.  Objectively, the swelling was down and there was no tenderness in the joint space.  Flexion was limited to 90 degrees by pain medially; McMurray's test was negative.  The impression was left knee strain.  He was advised to begin quadriceps exercises and walking.  Four days later (22 days after the initial injury), he was advised to increase his activity to easy jogging.  

In September 1973, the Veteran reported lower left extremity swelling with calf tenderness.  The impression was a contusion of the left calf.  X-rays of the left knee revealed that "A small amorphous calcified density was seen posterior to the proximal third of the fibula.  This density may be secondary to old trauma or could be an artifact."

On January 1975 examination for separation purposes, the Veteran reported that he had or has had 'swollen or painful joints' and 'trick or locked knee.'  On the separation Report of Medical Examination, the physician examiner indicated that the Veteran had normal lower extremities.  However, the physician wrote the following in the 'NOTES' section: "Trick or locked knee refer to knee injury Left 1972 - treated with cast and crutches - still 'gives out' occasionally."  [The same sentence was also written in the 'NOTE' section of the Report of Medical History.]  

The first postservice clinical records are from November 2006.  [As noted below, the Veteran explained that he did not retain early-1980's knee treatment records.]  A private clinical record notes that the Veteran sustained a left knee injury at work while hauling a drum on an outdoor ramp.  He reported that it hurt to bend the knee and that he walked with a limp.  On examination his knee was swollen and tender, but there was no laxity.  X-rays revealed moderate to severe degenerative joint disease (DJD).  The examiner noted no significant change compared to a January 2003 x-ray.  The diagnosis was left knee strain.  His knee was immobilized and he was given crutches.  

On January 2012 VA examination, the Veteran provided a history of a left knee injury in service in 1972.  He also related that he injured his knee around 1981 while working in construction.  He explained that he felt a pop in the rear of his left knee and later noticed his entire leg was swollen.  He related that his doctor told him that he must have torn the bursa sac in the knee.  He explained that he took a week off work but returned when the swelling subsided and the pain had minimalized.  He also related that he strained his knee at work in 2006.  He reported current knee pain that is constant, below the knee cap and into the upper third of his shin, as well as in the back of his knee.  He reported that his work requires a lot of walking on cement floors, and that his private treating physician has explained that a knee replacement would be required in the future.  X-rays of both knees showed similar diagnoses: bicompartmental DJD, suprapatellar calcification, no fracture or dislocation.  The examiner opined that the Veteran's left knee disability is less likely than not caused by the left knee injury that occurred in August 1972.  She opined the disability is more likely than not age-related and that his labor-intensive occupation was a contributing factor.  As rationale for her opinion, she noted that a January 2012 x-ray showed bi-compartmental DJD changes in both knees, not just the claimed left knee.  Her opinion was based on the Veteran's history, examination, and review of the file.     

In February 2012, VA received a statement from Dr. A.C. (the Veteran's primary treating physician for his left knee), which noted the Veteran's continued complaints of left knee pain primarily over the medial aspect of the knee.  Dr. A.C. also noted a decreased range of motion.  

In February 2012, VA also received a statement from the Veteran's wife.  She explained that throughout their 35-year marriage [since approximately 1977, two years after separation from service], the Veteran has suffered knee pain and swelling.  

In November 2012, the Veteran underwent left total knee replacement for significant DJD.  See March 2014 statement from Dr. V.T.

In January 2014, VA received a statement, including a nexus opinion, from Dr. A.C.  He wrote:

"[The Veteran] is under my care. He initially injured his left knee in 1972 while in the military service.  He at that time had a sensation of the knee giving out on him.  The leg was casted followed by physical therapy at that time.  He continued to have knee issues throughout his life up until even today.  I do believe his knee issues originated from the initial injury in 1972."

In March 2014, VA received correspondence from Dr. V.T.  He wrote:

"[The Veteran] reports a distant injury while in the Air Force overseas playing football in 1972 where he 'stretched ligaments' and required casting for 6 weeks.  The patient reports that since that injury, his left knee has never felt normal.  In fact, as early as 1980, the patient sought additional treatment for his left knee pain.  Furthermore, he saw various doctors over the past many years.  Based on his history and the arthritis the patient had in his left knee, it is likely that his problem originated from his injury in the Air Force in 1972 and culminated in the total knee replacement I performed in November 2012."  

At his July 2016 Board hearing, the Veteran testified that he has had problems with his knee since he separated from service.  He testified that he sought treatment from several physicians and was provided ibuprofen and anti-inflammatories to limit the swelling.  He explained that he did not retain a copy of treatment records from the 1980's as he did not foresee the need at that time.  He testified that although 2012 x-rays showed DJD of both knees, his right knee never bothered him to the extent of his left knee.  Lastly, he testified that, although he worked as a brick layer for approximately two years (which he acknowledged was a "labor intense" position), his other 33 years of work as a print machine operator required "very little strenuous labor."    

Analysis

As noted above, service connection requires: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal link (nexus) between the current disability and the disease or injury in service.  As explained below, the Board finds that all three elements are satisfied, and service connection is warranted.

As to the first element of a claim for service connection, evidence of a current disability, the Board notes the January 2012 VA examination diagnosis of bi-compartmental DJD changes in the left knee, as well as the November 2012 total knee replacement surgery.  Accordingly, the first element is met.

As to the second element of a claim for service connection, an incurrence of a disease or injury in service, the Board notes that STRs show an August 1972 left knee injury which required a cylinder cast for 11 days and several weeks without placing any weight on the leg.  Importantly, upon January 1975 separation examination, the physician noted that the Veteran's left knee "still 'gives out' occasionally."  Accordingly, the second element is met.

The final element of a claim for service connection is a nexus between the current disability and the disease or injury in service.  As detailed above, lay statements by the Veteran and his wife regarding continuous symptoms since service support the claim, and the competent medical evidence is in relative equipoise as to a causal link between his current left knee disability and service.  Although the VA examiner opined that the Veteran's left knee disability is less likely than not related to service, both his treating physician and his knee surgeon opined that his current left knee disability is likely related to service.  The Board acknowledges that the evidence does not reflect that the private examiners reviewed the Veteran's entire claims file; however, the evidence does reflect that they became familiar with the facts necessary to form an expert opinion, particularly Dr. A.C., who became aware of the critical medical facts by treating the Veteran for an extended period of time.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303 (2008).      

In sum, the file contains a diagnosis of a left knee disability, an injury in service, competent and credible supporting lay evidence, and competent medical opinion evidence that is in equipoise with regard to the claim.  Giving the benefit of the doubt to the Veteran, service connection for a left knee disability is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is granted.  



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


